TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 6, 2013



                                      NO. 03-12-00082-CV


   Neil Gallagher; Ronald R. Coleman; Steve Feeken; Gallagher Financial Group, Inc.;
            Michael Castellano; Brian R. Cervanka; Global One Direct, LLC;
            David A. Shields; Marco Lopez; Estate Protection Planning Corp.;
                           and Salvatore Magaraci, Appellants

                                                v.

      Eduardo Espinosa, Receiver of Retirement Value, LLC; and Donald R. Taylor,
     Receiver of Hill Country Funding, LLC, a Texas Limited Liability Company and
       Hill Country Funding, LLC, a Nevada Limited Liability Company, Appellees




         APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
      DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE ROSE




THIS DAY came to be submitted the appellants’ motion to dismiss the appeal in the above

cause, and the Court having fully considered said motion is of the opinion that same should be

granted. IT IS THEREFORE ordered that said motion is granted and that the appeal is

dismissed. It is FURTHER ordered that the appellants pay all costs relating to this appeal, both

in this Court and the court below, and that this decision be certified below for observance.